Johnson, Justice.
The complaint was not properly verified. The word substantially ” in the connexion in which it stands in the verification is a qualifying term, and imports, that the facts stated in the complaint are mainly, but may not be entirely, true. To which of the essential facts stated in the complaint, or to what part of any of them, or precisely to what extent, the qualification was designed to extend, cannot be seen. The statute as to every thing material should be strictly followed and parties not be permitted to evade it, by qualifications or reservations of any kind. The complaint served with tiie summons not having been properly verified, the defendants were *213at liberty to put in their answer without verification. They were not bound under such circumstances by the verification at all. The plaintiff’s attorney was therefore in error in returning the answer and entering his judgment as though none had been put in.
Judgment set aside with ten dollars costs of motion.